DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/2020, 5/29/2020, and 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anguera Pros et al., (US 2014/0015728), hereinafter Anguera Pros.

Regarding claim 1 Anguera Pros discloses a wearable device comprising: a radiating system (Fig. 4b, at 403) configured to operate in at least one operating frequency band contained within at least one frequency region, the radiating system comprising: a radiating structure (Fig. 4b, at 430) having a maximum length less than 0.8 times a free-space wavelength corresponding to a highest frequency of operation (paragraph 0023 “1/180 times the free-space wavelength corresponding to the lowest frequency of the lowest frequency region of operation of the device”), and a first ground plane layer (Fig. 4b, at 436).
Anguera Pros does not disclose in one embodiment the radiating structure comprising: at least one booster element including a top conducting surface contained in a dielectric material support; and a matching network to enable operation in the at least one operating frequency band.
Anguera Pros discloses the radiating structure comprising: at least one booster element (Fig. 2a at 200; paragraph 0112) including a top conducting surface (Fig. 2b, at 211) contained in a dielectric material support (Fig. 2b, at 213); and a matching network (e.g. Fig. 5, at 500) to enable operation in the at least one operating frequency band (e.g., paragraph 0131).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antennas with matching circuits in order to provide impedance matching to the radiating system in the one or more frequency regions of operation of the radiating system (Anguera Pros, paragraph 0017).
Examiner note:  Regarding the recitation “having a maximum length less than 0.8 times a free-space wavelength corresponding to a highest frequency of operation” the prior art reference teaches “1/180 times the free-space wavelength corresponding to the lowest frequency of the lowest frequency region of operation of the device”.  Since the lowest frequency and the highest frequency are not stated the claimed range lengths can overlap. Furthermore, the prior art reference also teaches “small size and light weight radiation booster operating in a single or in multiple frequency bands” (Anguera Pros, paragraph 0009).




    PNG
    media_image1.png
    584
    879
    media_image1.png
    Greyscale




Regarding claim 3 Anguera Pros further discloses the wearable device of claim 2, wherein the at least one booster element is placed at a distance from an edge of the ground plane layer (Fig. 4b, at 430 shows a clearance area from an edge of the ground plane layer).

Regarding claim 6 Anguera Pros further discloses the wearable device of claim 1, wherein the first ground plane layer not include a ground plane clearance containing the at least one booster element (e.g., paragraph 0195 “In this example, the stand-alone component is on one side of a ground plane layer 2801”).

Regarding claim 7 Anguera Pros further discloses the wearable device of claim 1, wherein the at least one booster element is placed above the first ground plane layer (Fig. 4b, at 430 is above 436).

Regarding claim 8 Anguera Pros further discloses the wearable device of claim 7, wherein the radiating structure has a maximum length less than 0.16 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 9 Anguera Pros further discloses the wearable device of claim 7, wherein the radiating structure has a maximum length less than 0.125 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).



Regarding claim 11 Anguera Pros further discloses the wearable device of claim 1, wherein the radiating structure has a maximum length less than 0.3 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 12 Anguera Pros further discloses the wearable device of claim 1, wherein the top conducting surface of the at least one booster element is connected to at least one via (Fig. 4b, at 437).

Regarding claim 13 Anguera Pros further discloses the wearable device of claim 12, wherein one of the at least one via is a feeding element (Fig. 4b, at 437; see also paragraph 0203).

Regarding claim 14 Anguera Pros further discloses the wearable device of claim 12, wherein the at least one booster element further includes at least one bottom conducting surface and the at least one via connects the top conducting surface to the at least one bottom conducting surface (Fig. 4b, at 474). 

Regarding claim 15 Anguera Pros does not explicitly disclose in a single embodiment wherein the at least one bottom conducting surface is contained in the dielectric material support that contains the top conducting surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antenna boosters with dielectric material support in order to provide a new wireless handheld or portable device including a very compact, small size and light weight radiation booster (Anguera Pros, paragraph 0009).

Regarding claim 16 Anguera Pros does not disclose in a single embodiment wherein the first ground plane layer is extended by at least one conducting strip element.
Anguera Pros further discloses the wearable device of claim 1, wherein the first ground plane layer is extended by at least one conducting strip element (e.g., Fig. 29c, at 2951).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antennas with conducting strip element in order to provide a new wireless handheld or portable device including a very compact, small size and light weight radiation booster operating in a single or in multiple frequency bands (Anguera Pros, paragraph 0009).

Regarding claim 17 Anguera Pros further discloses the wearable device of claim 16, wherein the radiating system is configured to operate in at least one low-frequency band within a 880 MHz to 960 MHz frequency range (paragraph 0012).



Regarding claim 19 Anguera Pros further discloses the wearable device of claim 18, wherein the at least one booster element further includes at least one bottom conducting surface and the at least one via connects the top conducting surface to the at least one bottom conducting surface (e.g., Fig. 4b, at 461 and 474; see also Fig. 2a).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anguera Pros as applied to claim 2 above, and further in view of He et al., (US 2005/0083233), hereinafter He.

Regarding claim 4 Anguera Pros does not disclose the wearable device of claim 2, wherein the radiating structure further comprises a shielding ground plane layer.
He discloses wherein the radiating structure further comprises a shielding ground plane layer (Fig. 1, at 40).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of He regarding shielding ground plane layers in order to optimize the bandwidth and gain-of the patch antenna (He, paragraph 0019).

Regarding claim 5 Anguera Pros does not disclose the wearable device of claim 4, wherein the shielding ground plane layer is connected to the first ground plane layer by a conductive element.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of He regarding shielding ground plane layers in order to optimize the bandwidth and gain-of the patch antenna (He, paragraph 0019).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,734,713. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements claimed in the current application are found in claims 1-15 of U.S. Patent No. 10,734,713.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Nishikido et al., (US 2011/0117976) at Fig. 7 discloses a radiation structure with characteristics considered highly relevant to the current application.  See also JP 2006279159A.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845